In a negligence action to recover damages for personal injuries resulting when plaintiff fell on a private walk leading to defendants’ premises, the defendants appeal from an order of the Supreme Court, Nassau County, dated February 27, 1962, which denied their motion, made pursuant to rule 115 of the Rules of Civil Practice: (1) to preclude plaintiff from giving evidence at the trial with respect to the particulars demanded by defendants; or (2) to direct plaintiff to serve a complete bill of particulars. Order reversed, without costs, and motion granted to the extent of directing plaintiff to serve a supplemental bill of particulars with respect to items 3, 11, 12, 13, 14, 15 and 16 of the demand. Such bill is to be served within 30 days after entry of the order hereon. Plaintiff’s original bill was wholly inadequate. He failed to supply any specific information in response to item 3; and as to the other items mentioned he made no response at all. The information sought is essential for the proper defense of the action. In the interests of justice, plaintiff should be required to serve a supplemental bill of particulars so that a complete pretrial disclosure may be had. Under all the circumstances, it was an improvident exercise of discretion to deny the supplemental bill because of the delay in making the motion therefor. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.